Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 03/18/2022. Claims 1-62 are cancelled. The claims 63-79 are elected for examination. The amendment has been entered. 

Response to Arguments
After reviewing claims filed on 03/18/2022 and updating searches, examiner found allowable subject matter in the dependent claims. However, the instant application had a few minor 112(b) issues in the independent claims. Proposed amendment was discussed. See interview summary 08/16/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Election/Restrictions
Claims 63-76, 79-82 are allowable. The restriction requirement of Group I (claims 63-79), Group II (claims 80) and Group III (81-82), as set forth in the Office action mailed on 01/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 63-82 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Kevin J. Carroll (Reg. No. 36384), Attorney of Record, on 08/16/2022.

The application has been amended as follows:
1-62.	(Cancelled).

63. 	(Currently amended) A method of designing at least one coil for producing a magnetic field, comprising:
	i) setting a performance target comprising: a target magnetic field, and at least two of a target power, a target resistance, a target size and/or weight, a target supply voltage or current, and a target inductance;
	ii) determining initial design parameters for the at least one coil, wherein the at least one coil is designed simultaneously with at least one permanent magnet;
	iii) modelling performance with the current design parameters to determine a simulated performance against each of the performance targets, and the modelling includes the field of both the at least one permanent magnet and the field of the at least one coil;
	iv) calculating a penalty function based on the difference between the simulated performance and the performance targets;
	v) modifying the design parameters in order to reduce the penalty function, wherein the target magnetic field comprises a first target field corresponding with a first coil current, and a second target field corresponding with a second coil current; wherein modifying step comprising optimizing the permanent magnet and coil design to minimize the power consumed by the coil, based on a duty cycle of second target field relative to the first target field while producing same magnetic field;
	vi) iterating steps iii) to v) until the penalty function or simulated performance has met an acceptance condition.

64. 	(Previously Submitted) The method of claim 63, wherein the at least one coil comprises at least one composite coil, each composite coil comprising a plurality of concentric or offset cylindrical sub-coils connected in series.

65.	(Previously Submitted) The method of claim 64, wherein the sub-coils of each composite coil define a planar composite coil, with each of the concentric sub-coils in a composite coil having an end face in the same plane.

66.	(Currently amended) The method of claim 64, wherein 










67.	(Previously Submitted) The method of claim 63, further comprising setting a design constraint for a design parameter.

68.	(Currently amended) The method of claim 67, wherein 











69.	(Previously Submitted) The method of claim 63, wherein the at least one coil comprises a first and second coil, configured to be axially spaced apart.

70. 	(Previously Submitted) The method of claim 69, wherein the modelling of the performance is based on the first and second coils being connected together in series.

71. 	(Previously Submitted) The method of claim 69, wherein the design parameters comprise a distance between the first and second coil.

72. 	(Previously Submitted) The method of any of claims 69, wherein the first and second coils are not required to have identical design parameters.

73. 	(Previously Submitted) The method of claim 63, wherein modelling of the performance is based on a fixed voltage power supply.  

74. 	(Previously Submitted) The method of claim 63, wherein modifying the design parameters comprises using a multi-objective optimisation algorithm to minimise a penalty function that is weighted according to the relative importance of different parts of the performance target. 

75. 	(Previously Submitted) The method of claim 63, wherein the target field comprises one or more of an asymmetric field gradient and a substantially linear field gradient over a defied region proximate to the at least one coil.

76. 	(Currently amended) The method of claim 63, wherein 
	the design parameters include magnet design parameters for the at least one magnet


77. 	(Canceled)

78. 	(Canceled)

79.	(Currently amended) A magneto optical traps system for producing an electric field, comprising at least one coil for producing a magnetic field, said coil designed according to the method of claim 63.

80.	(Currently amended) The system of claim 79, wherein said coil comprises 

		a wire cross sectional area;
		a number of radial winding layers;
		a number of turns per radial layer winding layer;
		a winding configuration; and
	a winding direction


81.	(Currently amended) A magneto optical trap (MOT) 

82.	(Previously presented) The MOT of claim 81, wherein the system further comprises a second coil.

83. 	(New) The method of claim 64, wherein the design parameters comprise at least one of: 
		the cross-sectional area of a wire of each sub-coil, 
		the total number of windings of each sub-coil;
		the number of windings per radial layer of each sub-coil;
		the number of radial layers of each sub-coil;
		the inner and outer diameter of each sub-coil;
		the direction of winding of each sub-coil; and
		the packing configuration of the windings of each sub-coil.

84.	(New) The method of claim 67, wherein the design constraint comprises a minimum inner diameter, for enabling optical access through a central opening in the coil.

85.	(New) The method of claim 67, wherein the design constraint comprises a maximum coil height in the axial direction.

86.	(New) The method of claim 67, wherein the design constraint comprises a maximum diameter of the coil.

87.	(New) The method of claim 67, wherein the at least one coil comprises at least one composite coil, each composite coil comprising a plurality of concentric or offset cylindrical sub-coils connected in series, and the design constraint comprises a number of sub-coils in each of the at least one coil.

88.	(New) The method of claim 67, wherein the design constraint comprises one or more of:
		overall system size and/or fit to surrounding components;
		coil weight; 
		power consumption; and
		coil excitation voltage.

89.	(New) The system of claim 79, wherein said coil comprises 
a first sub-coil and a first permanent magnet array.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1.	Juchem et al (NPL: Multi-coil magnetic field modeling, 2013) teaches a method of analyzing the properties of the MC approach for the generation of individual SH terms due to their key role in MR and to allow the comparison of performance measures with dedicated SH coils. The evaluation of the performance of a field modeling system requires the definition of magnetic field shapes to be produced. 
2.	Abbott (NPL: Parametric design of tri-axial nested Helmholtz coils, 2015) teaches an optimal parametric design for tri-axial nested Helmholtz coils, which are used to generate a uniform magnetic field with controllable magnitude and direction. Using the equations provided, a designer can quickly create an optimal set of custom coils to generate a specified field magnitude in the uniform-field region while maintaining
specified accessibility to the central workspace.
3.	Poole et al (NPL: Minimax current density gradient coils: analysis of coil performance and heating, 2011) teaches a method of minimizing the maximum value of the current density in a coil additionally. The stated aim of that method was to increase the minimum wire spacing and to reduce the peak temperature in a coil
for fixed efficiency. Simulations of many more coils indicate increase in minimum wire spacing of between 50 and 340% for the coils studied here. This method is shown to be
able to increase coil efficiency when constrained by minimum wire spacing rather than switching times or total power dissipation.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 63:
“iii) modelling performance with the current design parameters to determine a simulated performance against each of the performance targets, and the modelling includes the field of both the at least one permanent magnet and the field of the at least one coil;
iv) calculating a penalty function based on the difference between the simulated performance and the performance targets;
v) modifying the design parameters in order to reduce the penalty function, wherein the target magnetic field comprises a first target field corresponding with a first coil current, and a second target field corresponding with a second coil current; wherein modifying step comprising optimizing the permanent magnet and coil design to minimize the power consumed by the coil, based on a duty cycle of second target field relative to the first target field while producing same magnetic field;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 63-76 and 79-89 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148